Title: Notes on the Sentiments on the Government of John Jay, Henry Knox, and James Madison, April 1787
From: Washington, George
To: 



[c. April 1787]

Mr Jay
Does not think the giving any further powers to Congress will answer our purposes. for among reasons,
Because some of the members will have partial & personal purposes in View; which, and ignorance—prejudice and interested views of others will always embarrass those who are well disposed.
Because Secrecy and dispatch will be too uncommon—and foreign as well as local interests will frequently oppose, and sometimes frustrate the wisest measures.
Because large assemblies often misunderstand, or neglect, the obligations of character, honor & dignity; and will collectively do, or omit things which an Individual Gentleman in his private capacity would not approve—reasons &ca.
The Executive business of Sovereignty depending on so many Wills, and those Wills moved by such a variety of contradictory motives & inducements will in general be but feebly done—and
Such a Sovereign, however theoretically responsible cannot be effectually so in its departments & Officers, without adequate Judicatories.
He therefore—
Does not promise himself any thing very desirable from any change which does not divide the Sovereignty into its proper departments—Let Congress Legislate—let others execute—Let others judge.
Proposes—
A Govr Genl limited in his prerogatives and duration. That Congress should be divided into an upper & lower house. The former appointed for life—The latter annually—That the Govr General (to preserve the Ball[anc]e) with the advice of a Council

formed for that only purpose of the great judicial Officers, have a negative on their acts.
What powers should be granted to the Government so constituted is a question which deserves much thought—The more however, he thinks the better—The States retaining only so much as may be necessary for domestic purposes—And all their principal Officers Civil and Military being Commissioned and removal by the National Government.
Questions the policy of the Convention because it ought to have originated with, & the proceedings be confirmed by the People—the only source of Just authority.
General Knox
It is out of all question that the foundation of the Government must be of republican principles—but so modified & wrought together that whatever shall be erected thereon should be durable & efficient—He speaks entirely of the federal Government—or what would be better—one government instead of an association of Governments.
Were it possible to effect, a government of this kind—It might [be] constituted of an assembly or lower house chosen for one, 2 or three years—A Senate chosen for 5, Six or Seven years—and the Executive under the title of Governor General, chosen by the Assembly & Senate for the term of Seven years but liable to an impeachment of the lower house and triable by the Senate.
A judicial to be appointed by the Governor General during good behaviour, but impeachable by the lower house and triable by the Senate.
The Laws passed by the General Government to be obeyed by the local governments and if necessary to be enforced by a body of armed men.
All national objects to be designed and executed by the Genl Government without reference to the local governments.
This is considered as a government of the least possible powers to preserve that federated government—To attempt to establish less will be to hazard the existence of republicanism, and to subject us to division of the European powers or to a despotism arising from high handed Commotions.
Mr Madison
Thinks an individual independence of the States utterly irreconcilable with their aggregate Sovereignty. And that a consolidation

of the whole into one simple republic would be as inexpedient as it is unattainable. He therefore proposes a middle ground, which may at once support a due supremacy of the national authority, & not exclude the local authorities whenever they can be subordinately useful.
As the ground work, he proposes that a change be mad[e] in the principle of representation—and thinks there would be no great difficulty in effecting it.
Next, that in addition to the present federal power the national governmt should be armed with positive & compleat authority in all cases which require uniformity; such as the regulation of trade, including the right of taxing both exports & imports, the fixing the terms & forms of naturalization &ca &ca.
Over and above this positive power, a negative in all cases whatever on the legislative acts of the states as heretofore exercised by the Kingly prerogative appears to him absolutely necessary ⟨&⟩ to be the least possible encroachment on the state Jurisdictions—without this defensive power he Conceives that every positive [power] which can be given on Paper will be evaded, reasons, see them.
The Controul over the Laws would prevent the internal viscissitudes of State policy and the aggressions of interested Majorities.
The national supremacy ought also to be extended he thinks to the Judiciary departments—the oaths of the Judges should at least, include a fidelity to the General as well as local constitution—and that an appeal should be to some national tribunals in all cases to which foreigners or Inhabitants of other States may be parties. The Admiralty Jurisdictions, to fall entirely within the purview of the Natl governmt.
The National Supremacy in the Executive departments is liable to some difficulty, unless the Officers administering them could be made appointable by the Supreme Government. The Militia ought entirely to be placed in some form or other under the authority which is entrusted with the general protection and defence.
A government composed of such extensive powers should be well organized and ballanced.
The Legislative department might be divided into two branches, one of them chosen every  years, by the People

at large, or by the Legislatures; the other to consist of fewer Members, to hold their places for a longer term, and to go out on such a rotation as always to leave in office a large Majority of old Members.
Perhaps the Negative on the Laws might be most conveniently exercised by this branch.
As a further check, a Council of revision including the great Ministerial Officers might be super added.
A National Executive must also be provided. He has scarcely ventured as yet to form his own opinion either of the manner in which it ought to be constituted, or of the authorities with which it ought to be cloathed.
An article should be inserted expressly guarantying the tranquility of the States against internal as well as external dangers.
In like manner the right of Coercion should be expressly declared, with the resources of Comm⟨erce in hand⟩, the national administration might always find means of exerting it either by Sea or land; But the difficulty and awkwardness of operating by force on the Collective will of a State, render it particularly desireable that the necessity of it might be precluded—Perhaps the Negative on the Laws will create such a mutuality of dependance—between General & particular authorities, as to answer or perhaps some defined objects of taxation might be submitted along with Commerce to the genl authority.
To give a new system its proper validity and energy ratification must be obtained from the people and not merely from the ordinary authority of the Legislatures. This will be the more essential as inroads on the existing Constitutions of the States will be unavoidable.
